OPINION — AG — ** SALVAGE CONTAINER FUND — PURCHASE OF AUTOMOBILES ** IN HARMONY WITH, AND BASED UPON OPINION NO. MARCH 8, 1944 AND OPINION NO. SEPTEMBER 24, 1941 THEREIN REFERRED TO, IT IS THE OPINION OF THE A.G. THAT 47 O.S. 156 [47-156], AS AMENDED, DOES `NOT' OPERATE TO PROHIBIT THE PURCHASE OR MAINTENANCE OF PASSENGER AUTOMOBILES FROM THE "SALVAGE CONTAINER FUND" DERIVED FROM THE SALE OF CONTAINERS IN WHICH FEDERAL COMMODITIES ARE SHIPPED TO THE STATE DEPARTMENT OF WELFARE, AND THAT, IN THE ABSENCE OF SOME FEDERAL RULE OR INTERPRETATION TO THE CONTRARY, SUCH FUNDS MIGHT BE USED FOR THE PURCHASE OF AUTOMOBILE TO BE IN CONNECTION WITH THE FEDERAL SURPLUS COMMODITY PROGRAM. (VEHICLE, PURCHASE, BUY, PUBLIC FUNDS, STATE AGENCY, FUNDS, EXEMPTION) CITE: 47 O.S. 151 [47-151], 47 O.S. 156 [47-156], OPINION NO. MARCH 10, 1940 (JAMES C. HARKIN)